DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration including “the sensor senses contact 15between two portions of the frame”, as claimed in claims 6 and 16, must be shown or the features canceled from the claims. Examiner notes that, as best understood, the sensors that sense contact (See Figure 74, elements 365 and 385) do not appear to sense “contact 15between two portions of the frame”, but rather contact between the gate and the frame (See Applicants paragraphs [0146], [0151-0152]), and it is unclear how the contact sensors would be configured such that they sense “contact 15between two portions of the frame”. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 16 recite “the sensor senses contact 15between two portions of the frame”. This renders the claims indefinite, as it is unclear how the sensors would sense contact 15between two portions of the frame. Examiner notes that, as best understood, the sensors that sense contact (See Applicants Figure 74, elements 365 and 385) do not appear to sense “contact 15between two portions of the frame”, but rather contact 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 11, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Monahan et al. (US 2003/0197164) (hereinafter Monahan).
Regarding claim 1, Monahan discloses a safety gate for preventing pets and small children from passing through an opening, the safety gate comprising:  5a frame (Figure 1, considered combination of at least elements 104, 116 and 120)  for selective disposition in the opening, the frame defining a passageway (See Figure 1, Examiner notes that elements 104, 116 and 120 define a passageway when installed in an opening as illustrated in Figure 1); a cross-member (Figure 1, element 112) for adjustable mounting to the frame so as to prevent a pet or small child from passing through the passageway; a sensor (Figures 9A and 9B, element 700) mounted to the frame for sensing data relating to the state of the 10safety gate; and a wireless communication system for transmitting data from the sensor to a smart device (See 

Regarding claim 7 and 17, Monahan discloses wherein the sensor is factory- mounted to the safety gate.
Regarding claim 11, Monahan discloses a method for detecting a change in the status of a safety gate 15disposed within an opening, the method comprising: providing a safety gate for preventing pets and small children from passing through the opening, the safety gate comprising: a frame (Figure 1, considered combination of at least elements 104, 116 and 120)  for selective disposition in the opening, the frame defining  a passageway (See Figure 1, Examiner notes that elements 104, 116 and 120 define a passageway when installed in an opening as illustrated in Figure 1); 20a cross-member (Figure 1, element 112) for adjustable mounting to the frame so as to prevent a pet or small child from passing through the passageway; a sensor (Figures 9A and 9B, element 700) mounted to the frame for sensing data relating to the state of the safety gate; and a wireless communication system for transmitting data from the 25sensor to a smart device; disposing the safety gate in the opening, such that the sensor generates data concerning the status of the safety gate; and wirelessly communicating data from the sensor to the smart device (See paragraph [0040], “trigger an audible alarm (not shown), or to alert a parent in another location by sending a radio frequency signal from a transmitter 904 to a parent monitoring unit”).  

 Claims 1 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Schort et al. (US 2017/0350165) (hereinafter Schort).
Regarding claims 1 and 11, Schort discloses a safety gate for preventing pets and small children from passing through an opening and method for detecting a change in the status of the safety gate 15, the safety gate comprising:  5a frame (Figure 1A, element 16)  for selective disposition in the opening, the frame defining a passageway (Figure 1A, considered area in which element 12 is disposed); a cross-member (Figure 1A, element 12) for adjustable mounting to the frame so as to prevent a pet or small child from passing through the passageway; a sensor (Figure 5B, element 76, See at least paragraph [0067]) mounted to the frame for sensing data relating to the state of the 10safety gate; and  disposing the safety gate in the opening, such that the sensor generates data concerning the status of the safety gate (See paragraph [0067], “The sensor 76 alerts the remote actuator 64 as to the open or closed status of the gate element 12”); and a wireless communication system (See paragraphs [0055-0058] and [0064]) for transmitting data from the 25sensor to a smart device (See paragraph [0055], “indicators and operations may be provided with a further device such as a mobile device like a phone or smart watch; the LED indicator may be otherwise represented, shown or communicated with a smart device, watch, tablet, mobile or phone which may be employed further as a remote control, and may be voice activated e.g. through devices such as Apple.TM. Siri or Amazon.TM. Alexa”).; disposing the safety gate in the opening, such that the sensor generates data concerning the status of the safety gate; and wirelessly communicating data from the sensor to the smart device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Trujillo et al. (US 2008/0256865) (hereinafter Trujillo) in view of Schort et al. (US 2017/0350165) (hereinafter Schort).
Regarding claims 1 and 11, Trujillo discloses a safety gate for preventing pets and small children from passing through an opening and method for detecting a change in the status of the safety gate 15, the safety gate comprising:  5a frame (Figure 1, considered combination of at least elements 22, 23 and 24)  for selective disposition in the opening, the frame defining a passageway (See Figure 1, considered area in which element 30 is disposed); a cross-member (Figure 1, element 30) for adjustable mounting to the frame so as to prevent a pet or small child from passing through the passageway; a sensor (Figure 1, element 19, See paragraph [0041]) mounted to the frame for sensing data relating to the state of the 10safety gate; and  disposing the safety gate in the opening, such that the sensor generates data concerning the status of the safety gate (See paragraph [0041]). Trujillo lacks a wireless communication system for transmitting data from the sensor to a smart device.  Schort, however, teaches that it is known in the art to configure a safety gate system that includes a sensor (Figure 5B, element 76, See at least paragraph [0067]) for generating data concerning the status of 
Regarding claims 2 and 12, Trujillo discloses wherein the sensor senses at 15least one from the group consisting of pressure, tension, acceleration and contact.  
Regarding claims 6 and 16, as best understood, Trujillo discloses wherein the sensor senses contact between two portions of the frame.  Examiner notes that element 19 senses contact between the gate and frame in the same manner as Applicants invention.
Regarding claims 7 and 17, Trujillo discloses wherein the sensor is factory- mounted to the safety gate.  


Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0002955) (hereinafter Smith) in view of Schort et al. (US 2017/0350165) (hereinafter Schort).
Regarding claims 1 and 11, Smith discloses a safety gate for preventing pets and small children from passing through an opening and method for detecting a change in the status of the safety gate 15, the safety gate comprising:  5a frame (See Figure 1, considered illustrated element 12 and corresponding gate post necessarily required for functionality of the swinging gate)  for selective disposition in the opening, the frame defining a passageway (Figure 1, considered area in which element 11 is disposed); a cross-member (Figures 1, element 11) for adjustable mounting to the frame so as to prevent a pet or small child from passing through the passageway; a sensor (Figures 9-11, element 100, See at least paragraphs [0053], [0086], [0090-0093]) mounted to the frame for sensing data relating to the state of the 10safety gate; and  disposing the safety 
Smith lacks a wireless communication system for transmitting data from the sensor to a smart device.  Schort, however, teaches that it is known in the art to configure a safety gate system that includes a sensor (Figure 5B, element 76, See at least paragraph [0067]) for generating data concerning the status of the safety gate, and including a wireless communication system (See paragraphs [0055-0058] and [0064]) for transmitting data from the sensor to a smart device (See paragraph [0055], “indicators and operations may be provided with a further device such as a mobile device like a phone or smart watch; the LED indicator may be otherwise represented, shown or communicated with a smart device, watch, tablet, mobile or phone which may be employed further as a remote control, and may be voice activated e.g. through devices such as Apple.TM. Siri or Amazon.TM. Alexa”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety gate system and method of Smith, such that the system was equipped with a wireless communication system for transmitting data from the sensor to a smart device, as taught by Schort, as a modification of this nature would enable the safety gate system to communicate wirelessly with a smart device of a user, which would enhance the overall safety of the system, and greatly enhance the functionality of the system, by allowing a user to receive a direct alert/notification from the safety gate system even if the user is located in another room, etc., as this would be highly desirable to various consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have 

Regarding claims 7 and 17, Smith discloses wherein the sensor is factory- mounted to the safety gate.  
Regarding claims 8 and 18, Smith discloses wherein the sensor is user- 5mounted to the safety gate (See paragraph [0090], “The alarm module 100 may be retro-fitted to the gate latch without any disassembly of the gate latch assembly 10”).  
Regarding claims 9 and 19, Smith discloses wherein the sensor comprises means for mounting the sensor to the safety gate (Figures 10a-11, considered at least elements 102, 105, 106, and 108, See at least paragraphs [0090-0093] and [0099], “the coupling portion of the electronic alarm module may be in the form of ribs which are configured to slide into the recesses 64 formed by the rails 62 of the housing body 51 (i.e. similar to the cover ship 90). In other embodiments the electronic alarm module may couple to the housing 21 by an interference fit, or may utilize mechanical fasteners.”).  
Regarding claims 10 and 20, Smith discloses wherein the means for mounting the sensor to the safety gate comprises at least one from the group consisting of an adhesive backing, a clamp, a mounting bracket, and a screw mount (See Figures 10a-11, elements 102, 105, 106, and 108 are considered to be “a mounting bracket”).  
Claims 1-2, 4, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sylvester et al. (US 2012/0256149) (hereinafter Sylvester) in view of Schort et al. (US 2017/0350165) (hereinafter Schort).
Regarding claims 1 and 11, Sylvester discloses a safety gate for preventing pets and small children from passing through an opening and method for detecting a change in the status of the safety gate 15, the safety gate comprising:  5a frame (See Figure 1, considered elements 40 and 58)  for selective disposition in the opening, the frame defining a passageway (Figure 1, considered area between elements 40 and 58); a cross-member (Figures 1, element 16) for adjustable mounting to the frame so as to prevent a pet or small child from passing through the passageway; a sensor (Figure 8, element 94) See at least paragraphs [0032] and [0076]) mounted to the frame for sensing data relating to the state of the 10safety gate (Examiner notes that elements 88 and 94 are mounted to element 40 in an assembled configuration); and disposing the safety gate in the opening, such that the sensor generates data concerning the status of the safety gate (See at least paragraphs [0032] and [0076]). Sylvester lacks a wireless communication system for transmitting data from the sensor to a smart device.  Schort, however, teaches that it is known in the art to configure a safety gate system that includes a sensor (Figure 5B, element 76, See at least paragraph [0067]) for generating data concerning the status of the safety gate, and including a wireless communication system (See paragraphs [0055-0058] and [0064]) for transmitting data from the sensor to a smart device (See paragraph [0055], “indicators and operations may be provided with a further device such as a mobile device like a phone or smart watch; the LED indicator may be otherwise represented, shown or communicated with a smart device, 
Regarding claims 2 and 12, Sylvester discloses wherein the sensor senses at 15least one from the group consisting of pressure, tension, acceleration and contact.  
Regarding claims 4 and 14, Sylvester discloses wherein the sensor senses tension between the cross-member and the frame

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Monahan et al. (US 2003/0197164) (hereinafter Monahan) in view of Yulkowski et al. (US 2014/0182206) (hereinafter Yulkowski).
Regarding claims 5 and 15, Monahan lacks wherein the sensor senses acceleration of the safety gate.  Yulkowski, however, teaches that it is known in the art to configure a safety barrier that includes a sensor (Figure 1, element 82), and wherein the sensor senses acceleration of the safety barrier (See at least paragraph [0039], “The energy sensor 82 may be an accelerometer. The accelerometer may be a multiple axis accelerometer or inertial sensor. For example, a two-axis XY accelerometer or a three-axis XYZ accelerometer may be used”, and [0078] “a person may hand-push the door to open. This may be sensed by the accelerometer or energy sensor. Thus, by comparing the signature signal of the energy sensor with a "pushed door" signal, the controller will know when the door is being hand-operated.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety barrier system of Monahan, such that it includes an accelerometer configured for use with the barrier, as taught by Yulkowski, in order to provide feedback to a user regarding unexpected movement/acceleration of the barrier, as this would be found desirable to various consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schort et al. (US 2017/0350165) (hereinafter Schort) in view of Yulkowski et al. (US 2014/0182206) (hereinafter Yulkowski).
Regarding claims 5 and 15, Schort lacks wherein the sensor senses acceleration of the safety gate.  Yulkowski, however, teaches that it is known in the art to configure a safety barrier that includes a sensor (Figure 1, element 82), and wherein the sensor senses acceleration of the safety barrier (See at least paragraph [0039], “The energy sensor 82 may be an accelerometer. The accelerometer may be a multiple axis accelerometer or inertial sensor. For example, a two-axis XY accelerometer or a three-axis XYZ accelerometer may be used”, and [0078] “a person may hand-push the door to open. This may be sensed by the accelerometer or energy sensor. Thus, by comparing the signature signal of the energy sensor with a "pushed door" signal, the controller will know when the door is being hand-operated.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety barrier system of Monahan, such that it includes an accelerometer configured for use with the barrier, as taught by Yulkowski, in order to provide feedback to a user regarding unexpected movement/acceleration of the barrier, as this would be found desirable to various consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using 

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schort et al. (US 2017/0350165) (hereinafter Schort) in view of Andersen (US 2008/0028681)
Regarding claims 2-3 and 12-13, Schort lacks wherein the sensor senses pressure between the frame and a structure defining the opening.  Andersen, however, teaches that it is known in the art to configure a child safety gate such that it includes an electronic pressure sensor and indicator (Figure 2, considered at least element 13, See Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety gate system of Schort such that it includes an electronic pressure sensor, as taught by Andersen, as this would enhance the functionality of the system  by providing feedback relating to the mounting pressure of the gate frame, which would be found desirable to various consumers, as information of this nature would be valuable in determining if the gate system is properly installed. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electronic pressure sensor, as taught by Andersen, such that it is incorporated with the wireless notification system of Schort, since this would allow the user to be wirelessly notified in the event that the mounting pressure of the gate system became undesirable, 


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2008/0028681) in view of Schort et al. (US 2017/0350165) (hereinafter Schort).
Regarding claims 1 and 11, Andersen discloses a safety gate for preventing pets and small children from passing through an opening and method for detecting a change in the status of the safety gate 15, the safety gate comprising:  5a frame (See Figures 1-2)  for selective disposition in the opening, the frame defining a passageway (See Figures 1-2); a cross-member (See Figures 1-2) for adjustable mounting to the frame so as to prevent a pet or small child from passing through the passageway; a sensor (Figure 2, considered at least element 13, See Abstract) mounted to the frame for sensing data relating to the state of the 10safety gate; and  disposing the safety gate in the opening, such that the sensor generates data concerning the status of the safety gate. Andersen lacks a wireless communication system for transmitting data from the sensor to a smart device.  Schort, however, teaches that it is known in the art to configure a safety gate 
Regarding claims 2 and 12, Andersen discloses wherein the sensor senses at 15least one from the group consisting of pressure, tension, acceleration and contact.  
Regarding claims 3 and 13, Andersen discloses wherein the sensor senses pressure between the frame and a structure defining the opening (See Abstract).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JUSTIN B REPHANN/Examiner, Art Unit 3634